Citation Nr: 1819002	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a destructive desmoids tumor, to include bowel obstructions, hernias and chronic colonic inertia (hereinafter tumor residuals); also claimed as a stomach condition.

2.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance, currently at 38 U.S.C. § 1114(l). 

3.  Entitlement to an effective date earlier than October 27, 2011, for the award of SMC based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2014 and November 2013 rating decisions issued by the Department of Veterans Affairs Regional Office (RO)

In January 2016, the Board remanded the issues on appeal to the RO for additional development.  

By a July 2014 decision, the RO granted an earlier effective date for aid and attendance benefits from August 12, 2010. 

In August 2016, the Veteran withdrew his prior request for a Board hearing, and he has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).

In January 2018, the RO issued a rating decision again denying entitlement to a higher level of special monthly compensation based on aid and attendance/housebound.  As that issue was already on appeal, the January 2018 rating decision is nonconsequential and neither confers or deprives the Board of jurisdiction over that issue.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)) (once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board; only a subsequent Board decision can resolve an appeal that was initiated but not completed).

In a November 2017 statement, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the assignment of the effective date for the grant of service connection for schizophrenia.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

After conducting a further review of this matter, the Board finds that additional evidentiary development is warranted before a final decision may be reached.  

Specifically, the record shows that additional private treatment records are outstanding.  In January 2018, the Veteran submitted a supporting statement from a non-VA health care provider.  It states that the Veteran was seen in January 2018 due to his abdominal condition.  In February 2018, the Veteran also submitted a copy of a consent-for-procedure form from this facility, which shows that he had undergone an exploratory laparotomy for his abdominal condition.  No further records from this facility were received.  However, as those records are directly relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c) (e) (2). 

The Board also finds that the Veteran's VA Vocational Rehabilitation folder should be associated with the claims file.  His claims file currently includes a February 2018 letter to the Veteran indicating that he was taking courses at a technology community college.  Those records are relevant to this appeal.  

The Board also finds that a new VA opinion is needed.  The Board previously remanded the claim in January 2016 to obtain a VA examination.  The VA examiner was asked to address whether the Veteran's condition was directly related to service; caused by a service-connected psychiatric disability; or aggravated by the service-connected psychiatric disability.  Upon remand, a VA examiner gave an opinion in June 2016.  

However, at present, the VA examiner's opinion is incomplete.  As relevant, the VA examiner gave a negative opinion on the direct question, but reasoned that "Review of the medical record does not indicate c[omplaints of] or diagnosis of [the] claimed condition during or proximate to military service."  The VA examiner did not discuss any of the Veteran's treatment during service in February 1979 and March 1979 for right adductor strain with a mass present on the right inner proximal thigh.  From the Board's perspective as a non-medical expert, this treatment appears to be in the proximate location of the Veteran's eventual inguinal hernias.  

Similarly, the Veteran was seen in April 1980, shortly after his separation from service, for complaints of left upper quadrant pain, irregular bowel movements, and questionable obstruction.  These symptoms appear to be similar to the symptoms that eventually resulted in the surgery.  Because the VA examiner did not discuss these medical records, it is not clear to the Board whether the 1979 and 1980 symptoms were a precursor to the current condition.  

Similarly, with respect to the secondary question asked by the Board, the VA examiner gave a negative opinion, reasoning in part that "Medical record documents multiple abdominal surgeries which [are] considered at this time to be a risk factor causing destructive desmoids tumor (to include its residuals)."  (Emphasis added.)  This statement appears circular because the Veteran's claim includes his recurrent abdominal wall hernias, ventral and inguinal (as identified in a prior VA opinion from July 2014).  The VA examiner did not go on to address whether the underlying cause for the multiple abdominal surgeries was incurred in service or secondary to the service-connected psychiatric disability.  

However, it is not clear that the VA examiner understood the scope of the Veteran's claim to be that broad.  The Board did not frame the question to the examiner in such broad, inclusive terms.  Accordingly, the Board finds that a new VA opinion is needed to address these questions.  

The claims for a higher level and an earlier effective date of SMC based on aid and attendance are procedurally intertwined with the remanded issues.  As such, a decision by the Board on the claims would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at the University of North Carolina in January 2018.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the claims file.  

4.  After undertaking any further preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the June 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the prior opinion.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (a), the examiner is asked to explicitly address the Veteran's desmoid tumors, but also the recurrent hernias, nonhealing wounds, bowel obstructions, chronic colonic inertia, and other related conditions.  

The examiner should also address the in-service evidence, such as the treatment in February 1979 and March 1979 for right adductor strain with a mass present on the right inner proximal thigh, especially in the context of post-service treatment in April 1980 for complaints of left upper quadrant pain, irregular bowel movements, and questionable obstruction.  The examiner should address whether this in-service and post-service treatment could represent the precursor to the current condition.  

(b)  If not directly related to service on the basis of question (b), is any abdomen condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the primary medical condition(s).  

(c)  If not caused by another medical condition, has any abdomen condition been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering question (c), the examiner is asked to consider a June 2014 statement from the Veteran's VA provider stating that "His care is complicated by his diagnosis of PTSD and psychosis from paranoid schizophrenia."

In answering all questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

